70 F.3d 1256
Krueger Associates, Inc., Trading as National Fulfillment Servicesv.ADT Security Systems-Mid South, Inc., ADT Security Systems,Icn. v. Eugene Krueger, d/b/a Holmes Corporatate Center,d/b/a Holmes Industrial Office Center, Samuel Mendicino,d/b/a Holmes Corporate Center, d/b/a Holmes IndustrialOffice Center, Eugene Krueger, Samuel Mendicino,, d/b/aHolmes Corporation Center, Holmes Industries Office Center
NO. 95-1056
United States Court of Appeals,Third Circuit.
Oct 13, 1995
Appeal From:  E.D.Pa., No. 93-01040

1
APPEAL DISMISSED.